Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
8, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-12-00710-CV

    MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellants
                                         V.

                         AMELIA V. KELLY, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CV-0325

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 22, 2012. On December 20,
2012, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.